Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm’r Pat. 1935).  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 10/08/2021 has been entered.

Reasons for Allowance
Applicant filed an RCE and IDS on 10/08/2021.This action is an allowance based only on the consideration of an IDS filed on 10/08/2021. The examiner has considered the new references with none of the new references considered being dispositive to allowance, therefore, the allowance is granted for similar reasons.

Claims 1, 21-27, 29-40 are allowed
The following is an examiner’s statement of reasons for allowance. As stated in the notice of allowance of 07/21/2021, the instant claims are allowed. Applicant invention is directed to a method/a non-transitory computer readable medium/a mobile terminal for generating a temporary Card Security Code (CSC) performed via a mobile terminal. For example, none of the Claim 1, “obtaining, using the mobile terminal, a data seed, by summing a time stamp and one or more of a bank account number, an installation identifier, or a mobile terminal identifier of the mobile terminal; generating, using the mobile terminal, a total sum of the data seed and the CSC; generating, using the mobile terminal, a temporary CSC by applying a minimal perfect hash function to the generated total sum.”

(Claims 31 and 33 are similar)

The art of record includes, US Patent Publication 20140067683 to Varadarajan, US Patent Publication 20150371234 to Huang, US Patent Publication 20140358777 to Gueh, US Patent Publication 20130103591 to Wheeler, and US Patent 9183480 to Quigley. On interference search, US Patent Publication 20120191615 to Schibuk and US Patent 10523664 to Li were identified. While each teaches some form of the technology to generate a temporary Card Security Code (CSC) performed by a mobile terminal, Schibuk teaches a system and method for engaging in a credit or debit transaction that does not transmit an individual's account number to a vendor or merchant. The individual provides the account number to a transaction acquiring device (TAD). The TAD requires the individual to provide one or more pseudo-random numbers that identify the individual.  Schibuk also teaches these numbers are only obtainable from an authentication device that can be unlocked only by passing an authentication challenge. The TAD then provides transaction data to a credit or debit issuer and the vendor, but does not provide or store the account number. The issuer provides the merchant with an identifier other than the account number that is nevertheless unique to the individual. This identifier may be used to track the indi-vidual's purchase history or perform other business Li teaches a method and device for authentication processing. The method includes obtaining an equipment code that uniquely identifies a terminal, generating a dynamic password based at least in part on the equipment code and an output value of a counter, wherein the dynamic password is a basis for authentication of the terminal by a server, and sending the dynamic password to the server, wherein the server authenticates the dynamic password. In summary, likewise, none of the cited prior art contains the elements deemed allowable above.

On interference search, US Patent Publication 20140040139 to Brudnicki was identified.

A Non-Patent Literature document "The Technology of Identification and Authentication of Financial Transactions. From Smart Cards to NFC-Terminals," 2005 IEEE Intelligent Data Acquisition and Advanced Computing Systems: Technology and Applications, 2005, pp. 407-412, was identified. 

None of the patent or non-patent literature teaches/suggests the allowable subject matter.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN R CHISM whose telephone number is (571)272-5915.  The examiner can normally be reached on Monday-Friday 8:30 AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L. Hewitt II can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN R CHISM/Examiner, Art Unit 3692                                                                                                                                                                                                        


/BRUCE I EBERSMAN/Primary Examiner, Art Unit 3698